Appeal from an order denying, without a hearing, appellant’s application to modify a judgment of separation by eliminating the award of alimony to *868respondent and to direct the custodian-receiver to pay appellant the income from certain property. Order reversed, without costs, and application remitted to the Special Term for determination after a hearing. Appellant is not prevented from applying for a reduction in alimony because of arrears. (Mandel v. Mandel, 241 App. Div. 882; Staples v. Staples, 206 App. Div. 196; Wiseman v. Wiseman, 172 Misc. 114; Schacknow v. Schacknow, 146 Misc. 6.) The questions as to the present financial status of the parties and whether there has been a change of circumstances since the entry of the judgment of separation in December, 1954 should be determined after a hearing. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.